UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                  -
                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
                                                                          FILED It/'''H
                                                                          CCURT sr-<




MUHAMMAD AHMAD ABDALLAH
AL-ANSI, et al.,


     Petitioners,

     v.	                                    Civil Action No.            08- 192 3         ( GK)

BARACK	 H. OBANA, et al.,

     Respondents.


                                    ORDER

     A Motions Hearing was held in this case on August 17,                           2009,

which took place in a sealed courtroom due to the discussion of

classified information.     Upon consideration of Petitioner AI-Ansi' s

Motion to Compel Discovery and Production of Classified Information

[Dkt. Nos. 99/100J, the Opposition, Reply, representations of the

parties, and the entire record herein, it is hereby granted in part

and denied in part.

     Because of the very large number of discovery requests made by

Peti tioner,   counsel were asked to focus             their arguments on the

following major substantive issues in dispute: 1) the status of the

Guantanamo     Review   Task    Force       ("GRTF")    I    2}   the      scope            of

certifications of provision of exculpatory information provided by




                          UNCLASSIFIEDIIFOR PUBLIC RELEASE
                               UNCLASSIFIEDIIFOR PUBLIC RELEASE




the Government,    1                     -

                       3) medical records of Petitioner and his accusers,

4) bounties, 5) two depositions sought by Petitioner, 6) statements

of    Petitioner       as   well    as     his        accusers,   7)   photographs   of

Petitioner,   and 8}        the relevance of Petitioner's allegations of

torture, and documentation relevant to those allegations.                      Counsel

fully addressed these issues and were given the opportunity to

raise any other issues, including those which had been covered in

their pleadings.

      Based upon the arguments of counsel, the Case Management Order

("CMO")   of February 12,          2009,    the persuasive decisions of other

judges on this District Court, and the applicable case law from the

Supreme Court and our Court of Appeals for this Circuit, the Court

reaches the following conclusions.

T.	   Automatic Discovery

      As to Petitioner's requests under                   §   I.E.1 of the CMO, it is

hereby

      ORDERED, that Request No. 1 is denied.                      Petitioner requests

" raJ ny documents or obj ects in the Government's possession that are

referenced in the factual            return.     II     The request sweeps far too


          Despite the Government's representations at the hearing
about the completeness of its certifications, it is still less than
clear to the Court whether it has certified that it has complied
with many of the discovery requests made by Petitioner.         The
Government should feel free to inform the Court as to any of the
orders contained herein which it believes it has already certified
compliance with.

                                           -2­




                              UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE




is further
                                           -

broadly, and does not fit under the parameters of                                §    I.E.l; and it



        ORDERED,        that     Request     No.        2    is        denied    as     formulated.

Petitioner requests "[alll statements,                           in whatever form,            made or

adopted by Petitioner that relate to the information contained in

the factual return."             Petitioner is entitled to all statements, "in

whatever      form,"      that    he made or adopted,                    which       relate   to any

information           contained     in    the      Factual            Return    upon     which    the

Government relies to justify his detention.                              See Zaid v. Bush, 596

F. Supp. 2d 11 (D.D.C. 2009) i and it is further

        ORDERED,        that     Request     No.        3    is        denied    as     formulated.

Peti tioner requests" [i] nformation about the circumstances - -whether

coercive or not--in which such statement[s] of the Petitioner were

made     or   adopted."            The     Government             is     required       to    produce

"circumstances information" only for those statements upon which

the Government relies.

II.	 Additional Discovery and Requests for Additional EXC\llpatory
     Evidence

        As to Petitioner's requests under                        §§    I.D.l and I.E.2 of the

CMO, it is hereby

        ORDERED   I    that Request No. 4 is granted in part a.nd denied in

part.         Petitioner          requests            " [a] 11        reports [, ]      interviews,

interrogations, and statements (including tapes, transcriptions[,]



                                                -3­




                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




referenced    in   the    factual
                                         -

and original notes) referring to or discussing Petitioner, whether

                                        return or not."                   The    Government        is

required to disclose all reports, interviews, interrogations, and

statements--including tapes, transcripts, and original notes--that

refer to or discuss Petitioner, provided that these items contain

information that the Government relies on to justify detention.

     This requirement covers negative identifications provided by

any other detainees who could not identify Petitioner as an al­

Qaida bodyguard, a participant in battle at Tora Bora or elsewhere,

or an individual who fled or was captured with a group of alleged

al-Qaida bodyguards.            Such fai lures to identi fy,                    if made,       would

constitute exculpatory information under                     §   I.D.l; and it is further

     ORDERED f     that   Request        No.     5   (" raj 11 prior            and   subsequent

reports,    interviews    f     interrogations       f   and       statements         (including

tapes,     transcriptions[,]          and      original          notes)     of    any        witness

identified in response to Request No. 4 (whether referenced in the

factual return or not)") is denied as over-broad; and it is further

     ORDERED   f   that       Interrogatory No.          1       and   Request        No.     6   are

denied, as Petitioner has withdrawn them; and it is further

     ORDERED,      that Request No. 7 is denied.                       Petitioner requests

"[alII     information        concerning        whether          the   declarants            in   the

interviews and statements sought in Requests No[s]. 4 and 5 have

been released or are subject to plans for release."                              Under   §   1.E.2,


                                               -4­




                                UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                      UNCLASSIFIEDIIFOR PUBLIC RELEASE




demonstrate that his detention is unlawful.
                                                 -

Petitioner has not adequately explained how such evidence would

                                                                     Second, under § I.D.I,

the link between the information sought and the justification for

Petitioner's detention is too attenuated to constitute exculpatory

evidence.     Finally, under               §   I.E.2(4), the requested discovery would

unduly burden        the        Government         and very possibly               interfere with

delicate negotiations with other countries; and it is further

        ORDERED, that Request Nos. 8-10 are granted in part and denied

in part. 2     Request Nos.             8 and 9,         and the portion of No.           10 that

refers to audio or video tapes of CSRT and ARB proceedings,                                     are

denied.      Under   §    I.E.2, the disclosure sought is too broad, and not

narrowly tailored.                  Moreover, Petitioner has already been given a

significant number of documents pertaining to the CSRT and ARB

proceedings.             While       the       Government    is   absolutely         required    to

disclose,     under       §    I.D.l, any exculpatory evidence to be found in

those     proceedings,              comprehensive         disclosure          of   all   of   those

proceedings is unjustified because the conclusions reached in those

proceedings     are           not   relevant       to what must          be    decided    in this


          Request No.8: "All classified information reviewed by
the Combatant Status Review Tribunal in making the determination
that Petitioner was an 'Enemy Combatant.'"
     Request No.9: "All classified information reviewed by
the Administrative Review Board in making the determination that
the continued detention of Petitioner is necessary."
     Request No. 10: "Any audio or video tapes of Petitioner's CSRT
proceeding,  Administrative    Review   [BJoard  Proceedings,   and
interviews or interrogations of Petitioner."

                                                   -5­




                                      UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                UNCLASSIFIEDIIFOR PUBLIC RELEASE




     As     to   the     requested
                                         -

litigation, namely the lawfulness of his continued detention.

                                           interviews          or     interrogations     of

Petitioner, the request is granted, but only as to statements in

the Factual Return upon which the Government relies;                            and it is

further

     ORDERED, that Request No. 11 is granted in part.                           Petitioner

requests    "(aJ 11    documents       concerning        the       medical   treatment   of

Petitioner since he has been in United States custody, including

but not limited to all medical records and psychological records,

following    his      torture     in    Kandahar,        and        all   medical   records



     Petitioner is entitled to medical and psychological records

from 2001-2004, because they may provide exculpatory information

relating to torture, whose continuing impact may have affected the

seven statements given by Petitioner upon which the Government

relies; and it is further

     ORDERED,      that Request Nos. 12 and 14-21 are granted in part

and denied in part.       With some minor variations, the requests seek

information about nine witnesses 3 relied upon by the Government,

including    "all     medical      records        showing      mental      instability   or

physical illness from the time of capture through the present (or




                                            -6­




                                UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                    UNCLASSIFIEDIIFOR PUBLIC RELEASE




date        of     release) ;     all          -

                                              statements,       interviews,

recordings, and interrogation reports of [the witness] ; all records
                                                                                    memoranda,



of     or        memoranda      concerning        the    torture       or     use     of     harsh

interrogation tactics on                [the witness]; any documents concerning

incentives, rewards or plans for release for [the witness] i and all

documents concerning the credibility of [the witness'] accusations

against other detainees,                including but not limited to statements

made by other detainees."

       As formulated, the request is far too broad, open-ended, and

not narrowly tailored under               §    I.E.2.    The Government is required to

produce all medical records showing mental instability or physical

illness from the time of capture through the time that the witness

gave    his        most    recent      inculpatory           statement      upon    which      the

Government relies.            The Government must also produce all records or

memoranda of torture concerning abusive interrogation tactics for

that period,         and all documents concerning the credibility of the

witnesses' accusations against Petitioner or any other detainees;

and it is further

       ORDERED I       that     Interrogatory No.            2 4 and Reques t       No.    13 are

denied.            Petitioners      ask       that     the    Government      "describe        the

circumstances             under     which                       made     an     'in        person'



     4    This interrogatory was mis-labeled as "Interrogatory No.
1" in Appendix A to Petitioner's Motion.

                                                 -7­




                                    UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIlFOR PUBLIC RELEASE




identification

memoranda,
                     of                   -

                           Petitioner and produce

                and documents concerning the same.
                                                                 all   interview notes,

                                                                       (Factual Return,

Narrative ~ 16j                                         /I




        The    Government    claims       that     it   has     already     searched       for,

located, and produced all reasonably available evidence in response

to this       request.      The Government          is required to          file     a    sworn

certification to that effect, or respond to the request; and it is

further

        ORDERED, that Request No. 22 is denied. This request states,

1/   It] he Government relies on the following reports which even in

their classified          form   remain highly redacted.                  Please     produce

unredacted copies of the following documents relied upon by the




        The Government is not relying upon the redacted information,

and therefore need not produce unredacted versions of the reports;

and it is further

        ORDERED, that       Interrogatory No.                3 and Request     No.       23 are

granted.        Petitioner requests that the Government "identify the

source of information in the following intelligence reports and

p.roduce      any documents      or memoranda reflecting               on    the   source's




                                             -8­



                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                               UNCLASSIFIEDIIFOR PUBLIC RELEASE




credibility:      (a)                       -
          (b)

Petitioner is not seeking the redacted information, he is seeking
                                                                                        ,,5




the source for that portion of the statements which is not redacted

and upon which the Government does rely; and it is further

       ORDERED,    that    Interrogatory No.           '1   and Request No.      24    are

denied.     Petitioner requests             that the Government          "identify the

source(s), author Is) , and translators involved in the creation of

the    document         appended       to    the     Factual        Return:

                                   "   and    "produce        all   documents,   tapes,

photographs,       or      interview         notes     supporting        the

                               and all        'pertinent information collected

concerning source and source family passed to the FBI                     1IIIIIIII    and

is available on request,' as stated in that document;" and it is

further

       ORDERED,   that Request No.            25 is gra.nted.         Petitioner seeks

production




                                                                                      This

document is the only one on which the Government relies to prove

that    Petitioner        received      combat       training.         Obviously,      any


     5    Petitioner mistakenly included two requests for the same
document in Appendix A to its Motion. That duplicative request has
been omitted.

                                             -9­



                              UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                           -

impeachment of this document could, under § I.E.2, produce evidence

that undermines the Government's claim of lawful detention.                                     The

request is narrowly tailored and specifies the particular discovery

sought; and it is further

      ORDERED,       that Request No. 26 is denied.                    Petitioner requests

" [a] 11 information relating to the Uni ted States ['] use of bounties

to   capture        individuals      in    connection          with    the    hostilities        in

Afghanistan after September 11, 2001."                        The request sweeps far too

broadly; and it is further

      ORDERED,        that    Interrogatory No.               5.and Request          No.   27   are

granted.       Peti tioner requests that the Government                         "identify and

describe any payments or bounties that were made in connection with

the capture of Petitioner and/or the transfer of Petitioner to U.S.

custody.      Please describe the circumstances of any such payments,

including the name of the recipient and the amount of the payment

and any supporting documentation of such bounty."

      Under     §    1. D.1   of    the    CMO,        such    information      qualifies        as

eXCUlpatory evidence.              See Order at 3-4, Abdah v. Obama, Civ No.

04-1254    (HHK)      (D.D.C.      Apr.    8,    2009)        [Dkt.   No.    477J;    and it is

further

      ORDERED, that Interrogatory No.6 and Request Nos. 28 and 29 6


     6    Request No. 28: "All information and documentation about
the circumstances of Petitioner's 'arrest' or 'capture' (as alleged
in the Factual Return) in Pakistan and the circumstances of

                                                -10­




                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




are denied.

for,    located,
                                         -

                   The Government claims that it has already searched

                   and produced all reasonably available evidence in

response to this request.               The Government is required to file a

sworn certification to that effect, or respond to the request; and

it is further

        ORDERED, that Request No. 30 is granted in part and denied in

part.     Petitioner requests            "[aJ ny documents,          including but not

limited to any interrogation logs or interrogation plans that list

or     describe    the   date,      time,     place      or    circumstances    of   any

interrogations of petitioner, all Analyst Support Packages for Mr.

al Ansi (including the most up-to-date support package)."

        The Government is required to disclose any interrogation logs,

if they exist, that list or describe the date,                       time, or place of

any interrogations of Petitioner; and it is further

        ORDERED, that Request No. 31 is den..i ed.                  Petitioner requests

that the Government "produce all documentation of the Government's



Petitioner's movement between detention facilities from the date
Respondents contend he was 'captured' until he was transferred to
Guantanamo.   This request encompasses, but is not limited to,
documents related to Petitioner's arrest at the Pakistani border,
the Pakistani detention facility, and his detention under U. S.
custody in Kandahar.      II

     Interrogatory No. 6 and Request No. 29:        "Describe the
circumstances of Petitioner's arrest and produce all documents and
evidence that Petitioner was 'captured with approximatelyllllother
members of Usama bin Laden's security detail, including several
bodyguards,' paragraphs 33 and 44 of Respondents' Narrative to the
Factual Return Narrative.          II




                                            -11­




                               UNCLASSIFIEDIIFOR PUBLIC RELEASE
                              UNCLASSIFIED/IFOR PUBLIC RELEASE




in Kandahar and Guantanamo Bay, Cuba."
                                         -

interrogation techniques and torture of Petitioner while detained

                                                            The Government claims that

it has already searched for,             located, and produced all reasonably

available evidence in response to this request.                          The Government is

required to file a sworn certification to that effect, or respond

to the request; and it is further

        ORDERED,   that Request No.            32    is denied.          Petitioner seeks

"[a]ll communications between Government interrogators and their

superiors       (whenever     located)           about        the      interrogation       of

Petitioner."       The request is open-ended and sweeps too broadly; and

it is further

        ORDERED,    that   Request       No.    33    is     gra.nted.      Petitioner     is

entitled to "[a]ny documentation of Petitioner's travel from Yemen

to      Pakistan    and    Afghanistan,             including        passport    and     visa

documentation;" and it is further

        ORDERED, that Request No. 34 is denied, for failure to comply

wi th    the   requirements    of    §     I. E . 2 (3) .       In    asking    for    "[a] ny

documentation or items (or a log or inventory of such items) taken

from Petitioner since the time of his capture in 2001," Petitioner

provides no indication of why,                 if granted,       such a request would

produce evidence that his detention is unlawful; and it is further

        ORDERED,   that Request No. 35 is denied.                    Petitioner requests

" [a] 11 documents proving or disproving that Petitioner attended the


                                           -12­



                              UNCLASSIFIED/IFOR PUBLIC RELEASE
                          UNCLASSIFIED/IFOR PUBLIC RELEASE




                                  -

Dimaj Institute or personally knew Shaykh Muqbil al Wadi.

Government claims that it has already searched for,
                                                                               ff




                                                                      located, and
                                                                                    The



produced all    reasonably available evidence                in response to this

request.   The Government is required to file a sworn certification

to that effect, or respond to the request; and it is further

     ORDERED, that Request No. 36 is granted in part.                   Petitioner




and it is further

     ORDERED,   that   Request    Nos.      37   and   38 7    are   denied.        The

Government claims that it has already searched for,                   located, and

produced all reasonably available evidence in response to these



          Request No. 37: "All documents from the Pakistani police
station that concern the circumstances of Petitioner's \ arrest' and
all documents from the Pakistani detention facility in Peshawar
where he was detained prior to being turned over to U.S. Custody."
     Request No. 38: "please produce any agency evaluations of the
credibility of the information contained in any interrogation
report upon which Respondents rely."


                                     -13­



                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE




requests.                                   -

             The Government is required to file a sworn certification

to that effect, or respond to the request.

     To     the    extent     that       the    Government        is     arguing    that    the

information sought under Request No. 37 would not be relevant, and

therefore was not provided,                the Petitioner's request is granted,

under § I.E.2; and it is further

     ORDERED,       that Request No.             39 is denied without prejudice.

Petitioner requests production of "any documentation,                              including

employment        records     of     termination,         concerning       the     skill   and

expertise of the following translators used by Respondents:                                l1li


     Petitioner has not identified any specific words, phrases, or

statements from any evidence upon which the Government relies in

the Factual Return that he alleges was not properly translated,

summarized,       or paraphrased.              Consequently,          the requirement in      §

I.E.2(3) of the CMO has not been satisfied; and it is further

     ORDERED,       that    Request No.           40   is denied.         Petitioner seeks

production of        "the Justice Department's Office of Professional

Responsibility        (OPR)        investigating         the     conduct     of    the     Bush

Administration lawyers' torture memos."

     The request is over-broad and open-ended, and therefore fails


                                               -14­




                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                               UNCLASSIFIEDIIFOR PUBLIC RELEASE




to comply with

this    information
                   §   I.E.2 (3).

                       would
                                        -

                                        Petitioner fails to demonstrate why

                                  specifically address             the       lawfulness   of

Petitioner's detention; and it is further

        ORDERED, that Request No. 41 is denied. In seeking production

of "Inspector General John L. Helgerson's Report issued on May 7,

2004," Petitioner again fails to demonstrate, under                      §   l.E.2(3), why

this     report   would     specifically          address         the    lawfulness       of

Petitioner's detention.           The Report spans thousands of pages, and

Petitioner does not explain how the critique of the legality of

certain interrogation methods could rebut the Governments's factual

basis for its case against Petitioner; and it is further

        ORDERED, that Request No. 42 is denied, as it is duplicative

of Request No. 40; and it is further

        ORDERED, that Request No. 43 is gra.nted in part and denied in

part.      Petitioner     seeks     "any documents           drafted         by Government

officials, employees, or outside expert consultants that question

the means used or reliability of information obtained as a result

of any 'harsh' interrogation techniques of the types described in

the CIA Torture Memos or which were used on any of the detainees on

whose    statements     Respondents        rely     to    support       the    claim   that

Petitioner was     an enemy combatant or to otherwise                          justify his

detention for the past eight years."

        As formulated,    the request is not narrowly tailored, and is


                                          -15­




                               UNCLASSIFIEDIIFOR PUBLIC RELEASE
                           UNCLASSIFIEOIIFOR PUBLIC RELEASE




open-ended.                        -

              The Government is, however, required to disclose what,

if any, requests were made by interrogators to use specific harsh

interrogation techniques for which. explicit permission was required

in interrogating detainees upon whose accusations the Government

relies in this case; and it is further

     ORDERED, that Request No. 44-46 are denied, as Petitioner has

withdrawn them; and it is further

     ORDERED, that Request Nos. 47-50 6 are denied, under § I.E.2 of

the	 CMO.     They   are   open-ended        and    would     unduly   burden   the

Government.

III.	 Request for Admissions

     As to Petitioner's Request for Admissions"                  ("RFAs"),   it is


          The requests in this interval were mis-numbered, as there
were two Request No. 48s.    The rUling applies to both of those
requests.

           Peti tioner asks the Government to admit or deny the
following:
     1.	   Prior to traveling to Afghanistan,       Muhammad Ahmed
           Abdallah al Ansi lived in Sanaa, Yemen.
     2.	   There is no evidence that Muhammad Ahmed Abdallah al Ansi
           ever committed any acts hostile to the United States
           during his years in Yemen.
     3.	   There is no evidence that Muhammad Ahmed Abdallah al Ansi
           participated in any violent act during his years in
           Yemen.
     4.	   There is no evidence that Muhammad Ahmed Abdallah al Ansi
           was arrested or convicted of any crime during his years
           in Yemen.
     5.	   There is no evidence that Muhammad Ahmed Abdallah al Ansi
           was a member of any extremist or anti-United States
           organization during his years in Yemen.
     6.	   There is no evidence that Muhammad Ahmed Abdallah al Ansi

                                      -16­




                           UNCLASSIFIEOIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




hereby

       ORDERED,
                                          -

                      that the Government must respond to RFAs 2-9.                       The

Government's          current    responses          to    RFAs    2-9    are   evasive    and

disingenuous.         The Government is to squarely admit or deny whether

"there       is     evidence U    supporting             the   particular      request    for

admission.         If there is "no evidence" regarding a specific request

for admission, the Government is to say so.

IV.	   Supplemental Request for Production

       In    Appendix      B     to   Petitioner's             Motion,   he    includes    an

addi tional request for production .10                    It is hereby

       ORDERED, that the supplemental request is denied.                        It would be

inappropriate for this Court to issue any order which could affect



                  engaged in any act or made statements hostile to the
                  United States or his allies during his years in Yemen.
       7.	        Muhammad Ahmed Abdallah al Ansi was taken into custody by
                  the Pakistani police, not the United States military.
       8.	        There is no evidence that Muhammad Ahmed Abdallah al Ansi
                  had a weapon of any kind at the time he was taken into
                  custody.
       9.	        No physical evidence was obtained from Muhammad Ahmed
                  Abdallah al Ansi at the time he was taken into custody
                  that indicated he was engaged in any unlawful activity or
                  activity hostile to the United States or its allies.

     1.0  Supplemental Request: "Any photographs documenting the
abuse of prisoners in Iraq and Afghanistan by United States
military personnel, which are the sUbject of litigation between the
Government and American civil Liberties Union and which are
referenced in the May 14, 2009, New York Times article attached
hereto, in which the Petitioner, Muhammad Ahmad Abdallah al Ansi
(ISN 29), or any of the detainees upon whose statements Respondents
rely in the Factual Return are depicted. u

                                             -17­




                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                        UNCLASSIFIEDIIFOR PUBLIC RELEASE




docket.            It     would      be
                                                -

or interfere with another judge's handling of a case on his or her

                                           particularly         inappropriate          as     to     the

"litigation between the Government and American Civil Liberties

Union," given the complexity and·sensitivity of that litigation,

with which that judge is undoubtedly fully familiar and with which

this Court has no familiarity.

v.      Depositions and/or Interviews

        As    to Petitioner's request to take depositions or conduct

interviews          of        two    central      Government        witnesses,         upon        whose

accusations             the   Government        relies     to   justify detention,             it is

hereby

        ORDERED,         that the request is granted in part and denied in

part.        Petitioner has demonstrated restraint in asking for access

to     only    two       of    the    multiple       accusers.             Moreover,    those        two

detainees have already retracted the substance of their accusations

against Petitioner.                   Petitioner's counsel has already received

permission from counsel for one of these detainees to interview

him, and has been in touch with counsel for the other detainee and

has reason to believe that permission will be given to interview

him.          In   the        context     of    this      request,         no   detainee      may     be

interviewed without the permission of his counsel.

        Petitioner has assured the Court that his counsel will make

all arrangements to coordinate any procedure allowed by the Court.


                                                   -18­




                                       UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                            -

Counsel correctly point out that the only difference between such

an interview and a regular counsel-client meeting at Guantanamo Bay

would be the addition of the detainee's own counsel.                           There is no

persuasive evidence that the addition of that one individual would

either compromise security or cause undue logistical burdens to the

Government.

         Finally,        the Court is permitting a witness interview rather

than the deposition that Petitioner prefers.                          The Court wishes to

make      the        proceedings   as   simple    and uncomplicated          as   possible   I




rather than adding another individual to the proceeding (i.e., the

court reporter) and additional equipment which could be prove to be

problematic.             All counsel will of course remain subject to the

existing requirements and prohibitions contained in the Protective

Orders, meani.ng that no classified information may be shared by any

counsel with the detainee being interviewed.                          Petitioner's counsel

has assured the Court that she will clear any problematic questions

and/or subject-matter areas with the Government.




            -1 "'I    2009
August,,:..;~,, I
                                                                                      Judge


Copies to: Attorneys of Record via ECF




                                              -19­




                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE